DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcement layer (claim 33), and the spring steel layer (claim 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As it appears unlikely applicant will be able to add such to the drawings without introducing at least some small amount of new matter, examiner recommends applicant cancel these claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “segement” in line 12 should read “segment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “at least one filler homogenously distributed throughout PTFE” in lines 6-7. This limitation in indefinite as both the static layer and dynamic layer are claimed as PTFE and it is unclear if this recitation of PTFE refers to a specific one of those, or if this limitation can refer to an additional PTFE (e.g. the coating of claim 35 or 36). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “at least one filler homogenously distributed throughout the PTFE of the static layer”.

Claim 21 recites the limitation “the static radially oriented segment, the static axially oriented segment, and the static curved segment align with the dynamic radially oriented segment, the dynamic axially oriented segment, and the dynamic curved segement” in lines 6-7. This limitation in indefinite as it is unclear which segments applicant is claiming are aligned (e.g. are all the segments aligned, can any of the dynamic segments be aligned with any of the static segments, must the curved segments be aligned with each other, etc.?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the static radially oriented segment, the static axially oriented segment, and the static curved segment respectively align with the dynamic radially oriented segment, the dynamic axially oriented segment, and the dynamic curved segment”.

Claims 22-40 are indefinite at least by virtue of depending on indefinite claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over vom Schemm (US 3,801,114) in view of Badrossamay et al. (US 2017/0030468) and Uhrner (US 2005/0098959).
With regard to claim 21, vom Schemm discloses a multi-layered lip seal (as seen in Figs. 1 and 2, examiner notes that as there are two layered lips it is considered a multi-layered seal), comprising: a dynamic layer (3) of polytetrafluoroethylene (“PTFE”) (as disclosed as such in the abstract, column 2 lines 15-16, etc.) comprising a dynamic radially oriented segment (i.e. a portion at the inner free end that is flat against the shaft in Figs. 1 and 2), a dynamic axially oriented segment (i.e. a portion where the dynamic layer meets the main body of the seal), and  dynamic a curved segment (i.e. the bent portion in between such, which is curved as seen in Figs. 1 and 2) intermediate the dynamic radially oriented segment and the dynamic axially oriented segment (as seen in Figs. 1 and 2); and a static layer (4) of PTFE (as disclosed as such in the abstract, column 2 lines 15-16, etc.) and comprising a static radially oriented segment (i.e. the portion proximate the free end and reference line 4 where it is primarily radially extending), a static axially oriented segment (i.e. a portion where the dynamic layer meets the main body of the seal), and a static curved segment (i.e. the bent portion in between such, which is curved as seen in Figs. 1 and 2) intermediate the static radially oriented segment and the static axially oriented segment (as seen in Figs. 1 and 2), wherein the static radially oriented segment, the static axially oriented segment, and the static curved segment align with the dynamic radially oriented segment, the dynamic axially oriented segment, and the dynamic curved segement (as seen in Figs. 1-2 they respectively align with each other). 
Vom Schemm fails to specify if the PTFE of each of the dynamic layer and the static layer is a filled PTFE and thus fails to specifically disclose that at least one filler homogenously distributed throughout the PTFE of the static layer and the dynamic layer, and is silent as to the dynamic layer and the static layer being fused to form an interface that is adhesive free; and that the interface between the dynamic layer and the static layer is adhesive free (as seen in Figs, 1 and 2).
Badrossamay discloses a PTFE lip seal (110, disclose as PTFE in paragraphs 19, 20, etc.) with a static lip (at 100) and a dynamic lip (at 102) that may be homogenously filled with a filler such as silicon, boron, carbon fiber, or glass fiber (see paragraphs 22, etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified static layer or both the static and dynamic layers of the device of vom Schemm with at least one filler of silicon, boron, carbon fiber, and/or glass fiber homogenously distributed throughout the PTFE as taught by Badrossamay. Such a modification would provide the expected benefit of enhancing the attributes of the PTFE seal (Badrossamay paragraph 10) including stiffness or strength.
	Uhrner discloses a similar multi-layered lip seal (as seen in Figs. 19-21) comprising a static layer (6) and a dynamic layer (7), each made of PTFE (see paragraphs [0033] and [0067]), and wherein the static and dynaic layers are fused to form an interface that is adhesive free (as disclosed in paragraph [0067].
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the interface between dynamic and static layers of the device of vom Schemm with direct fusion of the layers without adhesive as taught by Uhrner. Such a modification would provide the expected benefit a more secure bond, fewer materials being needed during manufacture, simpler manufacture, etc.

With regard to claim 22, the combination (Badrossamay) discloses that the at least one filler comprises a stiffening filler (e.g. as paragraph 10 discloses at least carbon fiber which is known as a stiffening filler as it is stiffer than PTFE).

With regard to claim 23, the combination (Badrossamay) discloses that the stiffening filler comprises stainless steel or carbon (as disclose in paragraph 10, etc.).

With regard to claim 24, the combination (Badrossamay) discloses that the at least one filler comprises a reinforcement filler (e.g. as paragraph 10 discloses at least carbon fiber and glass fiber which are known as a reinforcing filler as it imparts strength to the PTFE).

With regard to claim 25, the combination (Badrossamay) discloses that the reinforcement filler is a fiber (see paragraph 10), but fails to explicitly disclose if the reinforcement filler is chopped fiber. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of the combination such that the reinforcement filler is chopped fiber as examiner hereby takes official notice that the art is replete with examples of seal layers with chopped fiber reinforced PTFE. Such a modification provides the expected benefit of good random distribution of the material properties of the fibers, as well as lower cost.

With regard to claim 26, the combination (Badrossamay) discloses that the at least one filler comprises a conductive filler (e.g. as paragraph 10 discloses at least carbon fiber which is known as conductive).

With regard to claim 27, the combination (Badrossamay fails to disclose that the conductive filler is a stainless steel or bronze. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of the combination such that the conductive filler is a stainless steel or bronze as examiner hereby takes official notice that the art is replete with examples of seal layers with stainless steel or bronze reinforced PTFE. Such a modification provides the expected benefit of lower cost and good strength.

With regard to claim 28, the combination (Badrossamay) discloses that the at least one filler comprises an abrasion resistance filler (e.g. as paragraph 10 discloses at least glass and carbon fiber which are known as abrasion/wear resistant. Additionally see claim 10).

With regard to claim 29, the combination (Badrossamay) discloses that the abrasion resistance filler is glass or carbon fiber (e.g. as paragraph 10 discloses at least glass and carbon fiber).

With regard to claim 30, the combination, (Badrossamay) discloses that the dynamic layer further comprises at least one filler (i.e. as disclosed in the rejection of claim 21 above (see the abstract, paragraph 10, etc. of Badrossamay)).

With regard to claim 31, the combination (Badrossamay) discloses that the at least one filler of the dynamic layer comprises a wear resistance filler (e.g. as paragraph 10 discloses at least glass and carbon fiber which are known as abrasion/wear resistant).

With regard to claim 32, the combination (Badrossamay) discloses that the at least one filler of the dynamic layer is a high temperature thermoplastic or a solid lubricant (i.e. as paragraph 10 discloses at least boron and silicon which are known solid lubricants).

With regard to claim 33, the combination fails to disclose a reinforcement layer encapsulated within the dynamic layer, within the static layer, or within both the dynamic layer and the static layer. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have a reinforcement layer encapsulated within the dynamic layer, within the static layer, or within both the dynamic layer and the static layer as examiner hereby takes official notice that the art is replete with seal layers having embedded/encapsulated reinforcement layers. Such a modification provides the expected benefit of providing added stiffness and strength to the seal.

With regard to claim 34, the combination fails to disclose a spring steel encapsulated within the dynamic layer, within the static layer, or within both the dynamic layer and the static layer. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have a spring steel layer encapsulated within the dynamic layer, within the static layer, or within both the dynamic layer and the static layer as examiner hereby takes official notice that the art is replete with seal layers having embedded/encapsulated reinforcement layers. Such a modification provides the expected benefit of providing added stiffness and strength to the seal.

With regard to claim 35, the combination fails to disclose a surface of the static layer facing away from the dynamic layer is coated with PTFE. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have each layer including a surface of the static layer facing away from the dynamic layer is coated with PTFE as examiner hereby takes official notice that the art is replete with seal layers coated with PTFE. Such a modification provides the expected benefit of providing good wear resistance, low friction, and long life to the seal.

With regard to claim 36, the combination fails to disclose a surface of the dynamic layer facing away from the static layer is coated with PTFE. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have each layer including a surface of the dynamic layer facing away from the static layer is coated with PTFE as examiner hereby takes official notice that the art is replete with seal layers coated with PTFE. Such a modification provides the expected benefit of providing good wear resistance, low friction, and long life to the seal.
As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.

With regard to claim 37, the combination (Uhrner) disclose the dynamic layer being directly fused together with the static layer (as detailed in the rejection of claim 1 above). 

With regard to claim 38, the combination (vom Schemm) disclose the dynamic layer is aligned with the static layer along their corresponding lengths (as seen in Figs. 1-2).

With regard to claim 39, the combination discloses that the dynamic layer is free of filler (i.e. as detailed in the rejection of claim 21 above as the filler can be in one or both layers).

With regard to claim 40, the combination (of claim 30) discloses that the at least one filler of the dynamic layer is a different filler material from the at least one filler of the static layer ((i.e. as Badrossamay there may be plural fillers (as disclosed in the abstract, etc.) is a different filler material from the at least one filler of the static layer, as each layer is considered to have “the at least one filler” and that filler is different that the “additional filler” of the dynamic layer).

Examiner’s Recommendations
In the interest of compact prosecution Examiner recommends Applicant correct the above 112(b) rejections and claim objections in the manner as suggested by Examiner, cancel claims 33-34, claim the static and dynamic layers extend a substantially identical amount (e.g. such that the free ends are completely aligned and one is not shorter than the other), and further claim that the static layer is filled with only one filler and the dynamic layer is filled with only one filler, and the fillers of the dynamic and static layers are different materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675